ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           Zokhrabov v. Park, 2011 IL App (1st) 102672




Appellate Court             GAYANE ZOKHRABOV, Plaintiff-Appellant, v. JEUNG-HEE PARK,
Caption                     Special Administrator of the Estate of Hiroyuki Joho, Defendant-
                            Appellant.



District & No.              First District, Fifth Division
                            Docket No. 1-10-2672


Filed                       December 23, 2011


Held                        Where a commuter was struck and killed at a train station when he
(Note: This syllabus        crossed the tracks in front of an oncoming train and his body was flung
constitutes no part of      100 feet to a platform where it struck and injured plaintiff, the trial court
the opinion of the court    erred in entering summary judgment for the administrator of the
but has been prepared       commuter’s estate in plaintiff’s action for her injuries based on the
by the Reporter of          holding that the commuter owed no duty of care to plaintiff, since under
Decisions for the           a traditional duty analysis, it was reasonably foreseeable that the train
convenience of the          would strike the commuter and fling his body down the tracks to where
reader.)
                            it would strike plaintiff, and all the commuter had to do was pause, look
                            down the tracks, and cross the tracks accordingly.



Decision Under              Appeal from the Circuit Court of Cook County, No. 10-L-07584; the
Review                      Hon. Thomas P. Quinn, Judge, presiding.



Judgment                    Reversed and remanded.
Counsel on                 Robert J. Rooth, of Rooth Law Firm P.C., and Leslie J. Rosen, both of
Appeal                     Chicago, for appellant.

                           Robert K. Scott and Matthew R. Bloom, both of Scott, Halsted &
                           Babetch, P.C., of Chicago, for appellee.


Panel                      JUSTICE McBRIDE delivered the judgment of the court, with opinion.
                           Presiding Justice Quinn and Presiding Justice R. Gordon concurred in the
                           judgment and opinion.



                                             OPINION

¶1           Hiroyuki Joho was killed when he was struck by an Amtrak train at the Edgebrook Metra
        station at Lehigh and Devon Avenues in Chicago. Joho’s accident occurred just before 8 a.m.
        on Saturday, September 13, 2008, when the 18-year-old man was crossing in a designated
        crosswalk from the eastside passenger platform where Metra commuter trains arrive from
        Chicago, to the westside passenger platform where Metra commuter trains depart toward
        Chicago. Joho was about five minutes early for the next scheduled Metra departure to
        Chicago. The sky was overcast and it was raining heavily as he proceeded west across the
        double set of tracks, holding an open, black umbrella over his head and a computer bag on
        a strap across his shoulder. The Metra station was not a destination for the Amtrak train that
        was traveling south at 73 miles an hour, and the engineer in the bright blue locomotive
        maintained speed, but sounded a whistle which triggered automatic flashing headlamps.
        Witnesses, nonetheless, disagreed as to whether Joho realized the train was approaching. He
        was smiling at the commuters standing on the southbound platform when the train hit him.
        A large part of his body was propelled about 100 feet onto the southbound platform where
        it struck 58-year-old Gayane Zokhrabov from behind, knocking her to the ground. She
        sustained a shoulder injury, a leg fracture, and a wrist fracture.
¶2           Zokhrabov sued Joho’s estate in the circuit court of Cook County seeking damages on
        the ground that his negligence caused her injuries. She alleged he owed a duty of care to her
        while walking in and around the Metra station and breached that duty when he: “(a)
        carelessly and negligently failed to keep a proper lookout for approaching trains; (b)
        carelessly and negligently ran in the path of an approaching [Amtrak] train; or (c) carelessly
        and negligently failed to yield the right-of-way to approaching trains.” Joho’s mother, Jeung-
        Hee Park, defended her son’s estate. When Zokhrabov motioned for partial summary
        judgment as to proximate causation, Park cross-motioned for summary judgment on the
        ground that her son owed no actionable duty to Zokhrabov, and the court ruled in Park’s
        favor. Zokhrabov appeals. She contends the trial court recognized the governing principles
        of law, but failed to apply them correctly.

                                                 -2-
¶3        The entry of summary judgment is addressed de novo on appeal. Vega v. Northeast
     Illinois Regional Commuter R.R. Corp., 371 Ill. App. 3d 572, 577, 863 N.E.2d 733, 737
     (2007). Summary judgment should be granted when the pleadings, deposition transcripts,
     admissions, and affidavits show that there is no genuine issue of material fact and that the
     moving party is entitled to judgment as a matter of law. Vega, 371 Ill. App. 3d at 577, 863
     N.E.2d at 737 (quoting 735 ILCS 5/2-1005(c) (West 2000)). To prevail on a negligence
     claim, a plaintiff must establish that the defendant owed a duty of care to the plaintiff, the
     defendant breached this duty, and the plaintiff incurred injury proximately caused by the
     breach. Vega, 371 Ill. App. 3d at 577, 863 N.E.2d at 737. Thus, if there is no duty to the
     plaintiff, the defendant cannot be found liable for negligence. Vega, 371 Ill. App. 3d at 577,
     863 N.E.2d at 737; Tesar v. Anderson, 2010 WI App 116, ¶ 5 n.7, 789 N.W.2d 351 (“No
     duty, no negligence. Breach, cause and damage immaterial.”). The existence of a duty is a
     question of law, which a court may appropriately resolve in a summary judgment proceeding.
     Vega, 371 Ill. App. 3d at 577, 863 N.E.2d at 737.
¶4        It is axiomatic that pedestrians on or near active train tracks are at great risk of suffering
     severe, even fatal, injuries. This court recently held that the personal danger posed by
     stepping in front of a moving train is an open and obvious danger. Park v. Northeast Illinois
     Regional Commuter R.R. Corp., 2011 IL App (1st) 101283, ¶ 19. The law generally assumes
     that persons who encounter obvious, inherently dangerous conditions will take care to avoid
     the danger. Park, 2011 IL App (1st) 101283, ¶ 19. “ ‘The open and obvious nature of the
     condition itself gives caution ***; people are expected to appreciate and avoid obvious
     risks.’ ” Park, 2011 IL App. (1st) 101283, ¶ 17 (quoting Bucheleres v. Chicago Park District,
     171 Ill. 2d 435, 448, 665 N.E.2d 826 (1996)). When a railroad employee in charge of a
     moving train gives the usual and proper signals that the train is approaching, the employee
     is generally not required to slacken speed or stop the train absent circumstances indicating
     people will not or cannot get out of harm’s way. See Higgins v. Baltimore & Ohio R.R. Co.,
     16 Ill. App. 2d 227, 231, 147 N.E.2d 714 (1958) (rejecting rule that “a train must make an
     emergency stop every time a pedestrian is seen on or near the tracks”); Maxwell v. Illinois
     Central Gulf R.R., 513 So. 2d 901, 905 (Miss. 1987) (if a trespasser on the tracks is an adult
     and apparently in possession of his faculties, the engineer is entitled to expect the person to
     hear the warning signals and remove himself from danger; the speed of the train need not be
     slackened until circumstances indicate the person will probably not seek safety in time).
¶5        Numerous cases indicate that death or great bodily harm is the likely outcome of failing
     to exercise due care when walking on or near active train tracks. See, e.g., Chiriboga v.
     National R.R. Passenger Corp., No. 08-C-7293 (N.D. Ill. Oct. 7, 2011) (pedestrian
     attempting to cross tracks via pedestrian crosswalk in order to meet scheduled Metra train
     at Edgebrook station was struck and killed by onrushing Amtrak train); Eskew v. Burlington
     Northern & Santa Fe Ry. Co., 2011 IL App (1st) 093450 (pedestrian attempting to cross in
     designated crosswalk from one passenger platform to the other at Metra’s Berwyn station
     was struck and killed by the arriving train); McDonald v. Northeast Illinois Regional
     Commuter R.R. Corp., 2011 IL App (1st) 102766 (pedestrian in crosswalk at Metra’s North
     Glenview Station was struck and seriously injured by Metra train that was running express
     through the station); Graves v. Northfolk Southern Ry. Co., No. 2:09-CV-401, 2011 WL

                                                -3-
     2146757 (N.D. Ind. May 21, 2011) (pedestrian at 169th Street station in Hobart, Indiana, ran
     across street and one set of tracks in order to beat oncoming train, and then had to dive across
     second set of tracks to avoid being hit by second train); Shaffer v. CSX Transportation Co.,
     No. 3:09-CV-2068, 2010 WL 4923098 (N.D. Ohio Nov. 29, 2010) (where one intoxicated
     trespasser looked over his shoulder, became aware of train, and stepped outside of tracks, but
     second intoxicated trespasser continued to walk inside the rails, first trespasser returned and
     reached out to pull his companion to safety, and both men were struck and killed); Weaver
     v. Conrail, Inc., No. 09-5592, 2010 WL 2773382 (E.D. Pa. July 13, 2010) (when impatient
     pedestrian started to cross between two cars of what seemed to be a standing train, the train
     lurched forward, knocked her to the ground, ran over one leg, and instantly amputated her
     lower leg and caused substantial soft tissue damage to her thigh and hip). See also Calhoun
     v. CSX Transportation, Inc., 331 S.W.3d 236 (Ky. 2011) (car driver crossing single set of
     tracks in Bullitt County, Kentucky, was unaware of oncoming train, train struck the vehicle’s
     rear quarter panel, she was ejected and suffered serious injuries).
¶6       In addition to these cases indicating that active trains pose an open and obvious danger
     to pedestrians, there is an Illinois statute regarding pedestrian rights and duties which states:
     “No pedestrian shall enter, remain upon or traverse over a railroad grade crossing or
     pedestrian walkway crossing a railroad track when an audible bell or clearly visible electric
     or mechanical signal device is operational giving warning of the presence, approach, passage,
     or departure of a railroad train [or railroad track equipment].” 625 ILCS 5/11-1011(c) (West
     2006). Breach of a statute enacted to protect human life or property, which is the obvious
     purpose of this statute, is an indication that a person has acted with less than reasonable care.
     Feldscher v. E&B, Inc., 95 Ill. 2d 360, 370, 447 N.E.2d 1331, 1336 (1983) (a statute enacted
     to protect human life or property is relevant to whether the defendant acted with less than
     reasonable care; however, the statute does not create a duty of care to the plaintiff where
     none existed or indicate the defendant’s conduct proximately caused the plaintiff’s injury).
¶7       Thus, the precedent and statute indicate that Joho failed to act with due regard for his
     own safety and self-preservation. The record indicates the Amtrak engineer triggered an
     audible warning whistle and flashing headlamps before proceeding through the Edgebrook
     Metra station. Even if Joho mistook the Amtrak train which was not stopping at the station
     for the Metra train which he intended to board, the record indicates he failed to exercise
     reasonable care for his own safety when he failed to look down the train tracks before
     attempting to cross the tracks in front of an approaching train. The question we must answer
     is whether Joho owed a duty of care to Zokhrabov as he approached and entered the active
     Edgebrook station and she stood down the tracks in the waiting area designated for intended
     passengers.
¶8       Ordinarily, a person engaging in conduct that creates risks to others has a duty to exercise
     reasonable care to avoid causing them physical harm. Restatement (Third) of Torts § 6, cmt.
     b (2010); Karas v. Strevell, 227 Ill. 2d 440, 451, 884 N.E.2d 122 (2008) (“every person owes
     a duty of ordinary care to guard against injuries to others”). The general rule is that one must
     act as would a prudent and reasonable person under the circumstances. Restatement (Third)
     of Torts § 7, Reporter’s Note, at 85 (2010) (and cases cited therein); Nelson v. Union Wire
     Rope Corp., 31 Ill. 2d 69, 86, 199 N.E.2d 769, 779 (1964) (“every person owes to all others

                                               -4-
       a duty to exercise ordinary care to guard against injury which naturally flows as a reasonably
       probable and foreseeable consequence of his act, and *** such duty does not depend upon
       contract, privity of interest or the proximity of relationship, but extends to remote and
       unknown persons”).
            “One justification for imposing liability for negligent conduct that causes physical harm
            is corrective justice; imposing liability remedies an injustice done by the defendant to the
            plaintiff. An actor who permits conduct to impose a risk of physical harm on others that
            exceeds the burden the actor would bear in avoiding the risk impermissibly ranks
            personal interests ahead of others. This, in turn, violates an ethical norm of equal
            consideration when imposing risks on others. Imposing liability remedies this violation.
                 Another justification for imposing liability for negligence is to give actors appropriate
            incentives to engage in safe conduct. The actor’s adoption of appropriate precautions
            improves social welfare and thereby advances broad economic goals.” Restatement
            (Third) of Torts § 6, cmt. d (2010).
¶9          Therefore, when determining whether a duty of care exists in a particular set of
       circumstances, an Illinois court will consider, among other factors, the reasonable
       foreseeability that the defendant’s conduct may injure another. Colonial Inn Motor Lodge,
       Inc. v. Gay, 288 Ill. App. 3d 32, 40, 680 N.E.2d 407, 413 (1997). The court’s other
       considerations in a duty analysis include the reasonable likelihood of an injury, the
       magnitude of the burden imposed by guarding against the harm, and the consequences of
       placing this burden on the defendant. Colonial Inn, 288 Ill. App. 3d at 40, 680 N.E.2d at 413.
¶ 10        It is a “well-established principle of tort law that the particular manner or method by
       which a plaintiff is injured is irrelevant to a determination of the [defendant’s] liability for
       negligence.” Nelson v. Commonwealth Edison Co., 124 Ill. App. 3d 655, 660, 465 N.E.2d
       513, 517 (1984). The existence of a duty depends on whether there was a potential for initial
       contact with and thus an injury to the plaintiff, meaning that the plaintiff was a foreseeable
       plaintiff. Colonial Inn, 288 Ill. App. 3d at 42, 680 N.E.2d at 414 (“Focusing on the potential
       for injury rather than on the specifics of the harm that did occur, we find the duty problem
       is relatively simple.”). “It is generally accepted that where the plaintiff’s injury resulted from
       the same physical forces whose existence required the exercise of greater care than was
       displayed and were of the same general sort expectable, unforeseeability of the exact
       developments and of the extent of loss will not limit liability.” Nelson, 124 Ill. App. 3d at
       661, 465 N.E.2d at 518. “For example, if a ship owner fails to clean petroleum out of his oil
       barge moored at a dock, he has created an undue risk of harm through fire or explosion. The
       fact that a fire is ignited by the unusual event of lightning striking the barge does not relieve
       the ship owner from liability to foreseeable plaintiffs who are injured.” Nelson, 124 Ill. App.
       3d at 661, 465 N.E.2d at 618. Thus, a foreseeable injury, even through unforeseen means, is
       actionable. However, in a duty analysis, we must take care to differentiate between “two
       distinct problems in negligence theory,” the first being the foreseeable injury resulting from
       unforeseen means, which is an actionable injury, and the second being the unforeseen
       plaintiff, who is not owed a duty of care. Nelson, 124 Ill. App. 3d at 660, 465 N.E.2d at 517.
¶ 11        Furthermore, while the foreseeability of injury to the particular plaintiff is properly


                                                  -5-
       considered in a duty analysis, the foreseeability of the particular injury or damages are more
       appropriately considered in determining the factual issue of proximate causation (Colonial
       Inn, 288 Ill. App. 3d at 40-41, 680 N.E.2d at 413), and we must differentiate between these
       two circumstances in order to properly apply the “foreseeability” test (Nelson, 124 Ill. App.
       3d at 662, 465 N.E.2d at 519). In this case, the trial judge concluded it was not reasonably
       foreseeable and was instead tragically bizarre that when Joho crossed in front of the
       oncoming Amtrak train in Edgebrook he would be struck and thrown 100 feet to where
       Zokhrabov stood on the Metra customer platform.
¶ 12        The trial judge based his conclusions on Cunis v. Brennan, 56 Ill. 2d 372, 308 N.E.2d
       617 (1974), which involved a two-car collision in suburban La Grange, Illinois, in which a
       passenger was ejected and thrown 30 feet to the public parkway, where his leg was impaled
       on an abandoned municipal drain pipe, necessitating amputation of the limb. Cunis, 56 Ill.
       2d at 373, 308 N.E.2d at 618. The passenger alleged the municipality was negligent in
       leaving the broken drain there. Cunis, 56 Ill. 2d at 374, 308 N.E.2d at 618. The likelihood
       that the collision would cause the passenger to be ejected and propelled 30 feet to the exact
       location of a broken pipe that was 4.5 feet from one curb and 5.5 feet from the other, and
       then impaled, seemed very remote and led the trial and supreme courts to conclude that the
       circumstances were “tragically bizarre” and possibly even a “unique” outcome. Cunis, 56 Ill.
       2d at 377, 308 N.E.2d at 620. The fact that the “misplaced drain pipe would cause any injury
       to someone riding in a car 30 feet away was an example of ‘ “the freakish and the
       fantastic,” ’ ” for which the village was not liable. (Emphasis in original.) Colonial Inn, 288
       Ill. App. 3d at 42, 680 N.E.2d at 680 (quoting Cunis, 56 Ill. 2d at 376, 308 N.E.2d at 619
       (quoting William Prosser, Palsgraf Revisted, 52 Mich. L. Rev. 1, 27 (1953))). The
       passenger’s injury would appear to involve many variables, including the speed and weight
       of the two vehicles, the angle of their collision, the weather conditions, the extent and
       direction of any evasive maneuvers, and the passenger’s height, weight, and position within
       the vehicle, as well as whether he was wearing a seatbelt. The supreme court affirmed the
       trial judge’s ruling that the injured passenger had not alleged what occurred was reasonably
       foreseeable and therefore a basis for holding the Village of La Grange liable for negligently
       breaching its duty of care. Cunis, 56 Ill. 2d at 378, 308 N.E.2d at 620. Thus, Cunis may be
       cited generally for the proposition that there is no duty to anticipate and prevent injuries that
       occur due to unusual and extraordinary circumstances. We do not find Cunis helpful here,
       however. The two-car collision, ejectment, and impalement in La Grange bear little similarity
       to the train-pedestrian collision in Edgebrook that caused a third, unconnected person to be
       struck and injured. In contrast to the complex and unique combination of factors in
       La Grange, the potential outcome of Joho’s conduct in Edgebrook appears to be relatively
       limited, since the path of the train was fixed, the pedestrian crosswalk was marked, the train
       ran within the established speed limit, its speed, weight, and force grossly exceeded any
       pedestrian’s, and commuters were congregating to the side of the train tracks for the next
       scheduled public departure. Cunis does not inform us about the factual circumstances in
       Edgebrook–it does not indicate that what occurred at the train station was such an unusual
       and extraordinary combination of facts that Joho could not reasonably foresee the potential
       for causing injury to the waiting passengers when he decided to cross the tracks. Cunis does


                                                 -6-
       not suggest that what occurred in Edgebrook was similarly “freakish” “fantastic” or tragically
       bizarre. Cunis, 56 Ill. 2d 372, 308 N.E.2d 617.
¶ 13        There are no reported cases we have found in which a pedestrian who was struck and
       injured by a flying body sued the deceased person’s estate. There are a few cases in which
       a pedestrian was struck by a train or car and flung into another person. In these cases,
       however, the injured person sued the railroad or automobile driver. We do not find these
       opinions particularly helpful because they concern the alleged negligent operation of a rail
       yard or a train or other vehicle, which is not analogous to Joho’s alleged negligence as a
       pedestrian traversing train tracks.
¶ 14        Examples include Evansville & T.H.R. Co. v. Welch, 58 N.E. 88, 88 (Ind. Ct. App. 1900),
       in which a railroad allegedly left box and flat cars sitting on side tracks very close to an
       intersection in a small town in Indiana, completely obstructing sight of the main tracks, and
       making it dangerous for pedestrians to cross. The railroad was sued for the careless and
       negligent placement of its cars, as well as allowing a fast-moving and unscheduled “ ‘wild
       engine’ ” to barrel through the intersection just before the scheduled arrival of a passenger
       train. Welch, 58 N.E. at 89. A man intending to catch the passenger train stepped into the
       path of the unscheduled locomotive and was struck, killed, and flung into a man standing on
       the passenger platform, who suffered considerable personal injuries. Welch, 58 N.E. at 89.
       The court’s analysis of the railroad’s duty of care to the man standing in its designated
       waiting area does not help us address Joho’s duty of care to Zokhrabov. The railroad’s
       decisions about the storage and use of its railcars and whether it should have foreseen the
       resulting injury to the waiting man are not comparable to Joho’s alleged careless and
       negligent act of stepping into the path of a clearly visible and audible moving train and
       whether he should have foreseen the resulting injury to Zokhrabov.
¶ 15        Similarly, in Wood v. Pennsylvania R. Co., 35 A. 699, 700 (Pa. 1896), a Philadelphia
       railroad was sued because it failed to sound warning bells or whistles as its evening express
       train came into a passenger station at 50 to 60 miles an hour. However, even without an
       audible signal, intended passengers on the platform and in the waiting room were aware of
       the train’s approach, because they heard its rumble or saw its headlights, and witnesses
       testified that the train was visible when it was still 150 to 200 yards out. Wood, 35 A. at 701.
       Two women who, therefore, also apparently saw and heard the incoming train tried to cross
       the tracks in front of it. Wood, 35 A. at 700. The first woman cleared the tracks in time but
       the second woman was struck, killed, and flung into a man standing on the passenger
       platform and the man was injured. Wood, 35 A. at 700. There was no indication that the
       railroad’s failure to use an audible signal caused or contributed to the man’s injury on the
       platform. Wood, 35 A. at 701. The court concluded that the second woman’s negligence
       alone was the legal cause of the incident and that the injured man’s claim against the railroad
       was properly nonsuited by the trial judge. Wood, 35 A. at 701. The court’s discussion of the
       railroad’s lack of liability to the man who waited on the trackside platform is inapplicable
       here.
¶ 16        It was alleged in Farr v. Chicago & Eastern Illinois R.R. Co., 8 Ill. App. 2d 168, 131
       N.E.2d 120 (1955), that a postal employee suffered crippling injuries at the commuter station
       in Momence, Illinois, because, without sufficient warning, a 12-car express train sped

                                                 -7-
       through the station as passengers were congregating for the next departure, an elderly
       customer who was making her way slowly across the double tracks was struck and killed by
       the express, and her body was flung toward the passenger platform into the postal employee,
       propelling him into his heavy iron mail cart. Farr, 8 Ill. App. 2d at 173, 131 N.E.2d at 123.
       Thus, Farr involved two pedestrians and a fast moving train, but its similarities with the
       present case end there. The injured postal employee sued the railroad, not the elderly
       pedestrian or her estate. Farr, 8 Ill. App. 2d 168, 131 N.E.2d 120. His allegations of
       negligence concerned the speed of the train as it passed through the station, particularly when
       passengers were congregating for a scheduled departure, and that the warnings were
       inadequate (Farr, 8 Ill. App. 2d at 171-72, 131 N.E.2d at 122), in contrast to the allegations
       here that Joho was a careless pedestrian in an active train station who acted without due
       regard for his own safety and the safety of his fellow commuters. In Farr, the court had no
       reason to consider whether the elderly pedestrian, that is, Joho’s counterpart, could
       reasonably foresee the outcome of her decision to step into the path of the fast-moving, yet
       highly visible and audible express. The appellant asked the court to analyze the postal
       employee’s contributory negligence and the adequacy of his proof of proximate causation.
       Farr, 8 Ill. App. 2d 168, 131 N.E.2d 120. Therefore, the court never spoke to whether a
       pedestrian in an active train station owes a duty of care to another pedestrian.
¶ 17       We have also considered Dahlstrom v. Shrum, 84 A.2d 289 (Pa. 1951), in which a car
       driver testified that he chose to pass a bus that had stopped to let out passengers, even though
       it was so dark he could not tell what type of vehicle he was overtaking and he then became
       partially blinded by the glare of its headlamps as he approached, went around the bus, and
       entered the intersection. Two passengers had alighted from the bus and were attempting to
       cross the road. The car struck the first pedestrian, and the first pedestrian’s body was flung
       into the second pedestrian. We cannot say that the driver’s decisions and the late-night
       collision on the quiet Pennsylvania road are comparable to Joho’s conduct in Edgebrook and
       the injuries that he caused on the Metra passenger platform.
¶ 18       Thus, there are a few reported cases involving flying pedestrians, but none of them are
       analogous to Joho’s conduct with respect to Zokhrabov.
¶ 19       Accordingly, rather than relying on cases which are factually and procedurally dissimilar,
       we apply a traditional duty analysis to determine whether Zokhrabov was a foreseeable
       plaintiff and thus owed a duty of care. Colonial Inn, 288 Ill. App. 3d at 41-42, 680 N.E.2d
       at 414 (a duty of care exists if there was a potential for initial contact with and thus an injury
       to the plaintiff, meaning that the plaintiff was a foreseeable plaintiff; “[f]ocusing on the
       potential for injury rather than on the specifics of the harm that did occur [makes a duty
       analysis] relatively simple”).
¶ 20       At the outset of this opinion, we cited cases regarding pedestrians struck by trains and
       a statute regarding pedestrian rights and safety as indicators that Joho acted without due
       regard for his own person and self-preservation in the active train station. We reiterate that
       the potential outcome of his conduct appears to be relatively limited, since the path of the
       train was fixed, the pedestrian crosswalk was marked, the train ran within the established
       speed limit, its speed, weight, and force grossly exceeded any pedestrian’s, and commuters
       were congregating to the side of the train tracks for the next scheduled public departure.

                                                  -8-
       Accordingly, we further find that it was reasonably foreseeable that the onrushing Amtrak
       train would strike, kill, and fling his body down the tracks and onto the passenger platform
       where Zokhrabov was waiting for the next scheduled Metra departure. We find that the trial
       court erred in concluding that Joho could not reasonably foresee that his negligence in the
       active train station would cause injury to someone standing in the passenger waiting area.
¶ 21       Continuing with the four elements of a duty analysis, we find that the reasonable
       likelihood of injury occurring was great given the relative force of the approaching Amtrak
       train, that the magnitude of the burden imposed by guarding against the harm was
       insignificant, since Joho needed only to pause, look down the tracks, and then time his
       crossing accordingly, and that the consequences of placing the burden on Joho would have
       been minimal.
¶ 22       We, therefore, find that the trial judge erred in holding that the defendant owed the
       plaintiff no duty of care. We reverse the entry of summary judgment as to duty and remand
       Zokhrabov’s case for further proceedings. We express no opinion regarding the additional
       elements of her negligence action, including breach, proximate causation, and damages,
       which are issues usually decided by a jury. Belton v. Forest Preserve District of Cook
       County, 407 Ill. App. 3d 409, 414, 943 N.E.2d 221, 226 (2011).

¶ 23      Reversed and remanded.




                                               -9-